Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of July 1, 2016 (the
“Effective Date”), among Reis, Inc., a Maryland corporation (“Reis”), Reis
Services, LLC, a Maryland limited liability company and a wholly-owned
subsidiary of Reis (“LLC”, and together with Reis, the “Employers”), and Lloyd
Lynford (“Employee”).
 
Recitals
 
WHEREAS, Employee is currently employed by the Employers under an Employment
Agreement dated as of July 1, 2013 (the “Prior Agreement”); and
 
WHEREAS, the Employers desire to employ Employee as the President and Chief
Executive Officer of Reis and as the President and Chief Executive Officer of
LLC, and Employee desires to be employed by the Employers in such capacities
effective as of the Effective Date pursuant to the terms and conditions set
forth below.
 
NOW, THEREFORE, Employee and Employers, in consideration of the mutual
agreements, covenants and conditions contained herein, and for other good and
valuable consideration, hereby agree as follows:
 
1.           Basic Employment Provisions.
 
(a)           Employment Period.  Subject to the terms and conditions of this
Agreement, (i) the Employers hereby employ Employee, and (ii) Employee agrees to
be employed by the Employers, in each case for a period of three years from the
Effective Date; provided, however, that if this Agreement would otherwise expire
during a period when (A) either of the Employers is party to an agreement, the
consummation of which would result in the occurrence of a Change of Control or
(B) the Board of Directors of Reis (the “Board”) or a committee thereof is
engaged in active negotiations or has commenced a process regarding a
transaction, the consummation of which would result in the occurrence of a
Change of Control (such period of time described by clause (A) and/or (B) of
this Section 1(a), a “Change of Control Protection Period”), then this Agreement
shall continue in effect until the seven-month anniversary of the earlier of (x)
the date of the consummation of such Change of Control or (y) the date of the
final and complete rescission or abandonment of the agreement or transaction,
the consummation of which would have resulted in such Change of Control (the
initial three-year period plus any such extension period(s), together, the
“Employment Period”).  The Prior Agreement shall remain in full force and effect
through the Effective Date.
 
(b)           Duties.  During the Employment Period, Employee shall serve as the
President and Chief Executive Officer of Reis and as the President and Chief
Executive Officer of LLC.  Employee shall (x) have general responsibility for
implementation of the policies of the Employers, as determined by the Board, and
for the management of the business and affairs of the Employers; (y) in general,
supervise and control all of the business and affairs of the Employers; and (z)
perform those services as set from time to time by the Board or other governing
body of the Employers or a committee thereof, commensurate with Employee’s
positions, it being understood that Employee shall not be required to perform
any services, acts
 
 
 

--------------------------------------------------------------------------------

 

or things not in accordance with applicable law or ethical standards or in the
best interests of the shareholders of either Employer.  Employee shall report
directly to the Board and Employee’s principal place of employment shall be 530
Fifth Avenue, New York, NY 10036 (the “Principal Location”).  In furtherance of
the foregoing, Employee shall have the primary right and responsibility for
providing the Board or other governing body of the Employers with
recommendations as to the Employers’ policies and business strategies and their
implementation, including, without limitation, those relating to Reis’ real
estate assets.  During the Employment Period, Employee agrees to perform his
duties hereunder faithfully and to the best of his ability and to devote his
full professional working time, attention and energies to the transaction of the
Employers’ business, in each case subject to the terms hereof.  During the
Employment Period, Employee shall not be employed or otherwise engaged in any
other business or enterprise without the written consent of the
Employers.  Notwithstanding any other term hereof, but subject to the terms and
provisions of Sections 8, 9 and 10, nothing contained herein shall preclude
Employee from (i) serving on the boards of a reasonable number of other trade
associations and/or civic or charitable organizations and businesses which do
not compete with the business of the Employers, (ii) engaging in charitable
activities and community affairs, (iii) managing his personal and family
investments and affairs, or (iv) writing and selling works of fiction and
non-fiction (to the extent that such works do not disclose Confidential
Information (as defined below)), in each case as long as such activities do not
materially interfere with the discharge of his duties and responsibilities under
this Section 1(b).  Employee shall continue to serve as a member of the Board.
 
(c)           Compliance with the Employers’ Policies.  During the Employment
Period, Employee shall be governed by and be subject to, and Employee hereby
agrees to comply with, all of the Employers’ policies applicable to the
Employers’ employees generally or to the Employers’ employees at Employee’s
grade level, including, without limitation, the Employers’ Codes of Business
Ethics and Conduct, in each case, as any such policies are in effect from time
to time (collectively, the “Policies”).
 
2.           Compensation.
 
(a)           Salary.  As compensation for the services to be rendered by
Employee hereunder, the Employers are jointly and severally obligated to pay to
Employee for each year of the Employment Period, commencing on the Effective
Date, a gross annual base salary of not less than $475,000 per year (as in
effect from time to time after any increase (but not decrease), the “Gross
Annual Base Salary”), payable in accordance with the payroll practices of the
Employers in effect from time to time (but in all events no less frequently than
semi-monthly).  Employee shall be entitled to such increases (but not decreases)
in Gross Annual Base Salary, if any, as may be determined from time to time by
the Compensation Committee of the Board (the “Compensation Committee”).  The
Compensation Committee shall consider such increases in Gross Annual Base Salary
at least annually, and shall take into account market data, the consumer price
index, and any other factors it deems relevant.
 
(b)           Bonus.
 
(i)           With respect to the fiscal year that includes the Effective Date
and each other fiscal year that begins during the Employment Period, Employee
shall be entitled to
 
 
- 2 -

--------------------------------------------------------------------------------

 

 receive, in addition to Employee’s Gross Annual Base Salary, an annual cash
bonus award (or a pro rated portion thereof in the event that the applicable
fiscal year ends following the Employment Period) (the “Annual Bonus”), with a
target bonus opportunity of not less than seventy five percent (75%) of the
Gross Annual Base Salary, based upon the achievement of target performance goals
established by the Compensation Committee (as in effect from time to time after
any increase (but not decrease), the “Target Bonus”); provided that in no event
shall such targets or the method for determining payouts based on the degree to
which such targets are attained be less favorable to Employee than those
applying to other senior executives of the Employers generally for the
applicable fiscal year.  Upon achievement of the targeted performance goals for
the applicable fiscal year, Employee shall be paid the Target Bonus.  The
applicable bonus plan shall specify the Annual Bonus payable upon achievement of
threshold, target, and maximum performance goals.  The “Maximum Bonus” for
achievement of all applicable performance goal(s) at maximum performance level
shall be at least one hundred seventy-five percent (175%) of the Target Bonus
and the minimum Annual Bonus opportunity for failing to achieve threshold
performance under the applicable performance goal(s) shall be $0. To the extent
the performance goals are sufficiently quantifiable and Employee’s achievement
level falls between performance goal benchmarks, the Annual Bonus shall be
determined using a straight line interpolation between the two appropriate
performance goals.  Employee shall be entitled to such increases (but not
decreases) in Target Bonus, if any, as may be determined from time to time by
the Compensation Committee.  The Compensation Committee shall consider such
increases in Target Bonus at least annually, and shall take into account market
data, the consumer price index, and any other factors it deems relevant.
 
(ii)           The Annual Bonus will be paid in cash to Employee not later than
the date annual bonuses are generally paid to senior executives of the
Employers, but in all events not later than 15th day of the third month
following the end of Employee’s first taxable year in which the right to payment
is no longer subject to a “substantial risk of forfeiture” (within the meaning
of Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and any
proposed, temporary or final regulation, or any other guidance, promulgated with
respect to Section 409A of the Code by the U.S. Department of Treasury or the
Internal Revenue Service (“Section 409A”)).
 
(c)           Benefits.  During the Employment Period, the Employers shall
provide Employee (and Employee’s spouse and eligible dependents) with the
benefits to which senior executives of the Employers are or become entitled
under the terms of any benefit plans or programs instituted by the Employers, as
in effect from time to time (it being understood that Reis or LLC may amend or
terminate such benefit plans or programs in accordance with the terms of such
plans or programs at any time during the Employment Period).  For purposes of
determining Employee’s eligibility for participation in employee benefit plans
and for other fringe benefits, Employee shall be deemed to be a full time
employee of whichever of the Employers provides more favorable benefits, in the
aggregate, to its senior executives.  Employee shall be entitled to six weeks
paid vacation per year, which shall be taken in accordance with the policies of
Reis governing vacation of senior executives.  In addition, notwithstanding
anything contained in this Agreement to the contrary, as soon as reasonably
practicable following the Effective Date, the Employers shall (i) ensure that
the term life insurance policy secured on behalf of the Employee pursuant to
Section 2(c) of the Prior Agreement shall remain in full force and effect at all
times during the Employment Period; and (ii) pay for, or reimburse the Employee
for, the cost of

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
$100,000 of supplemental life insurance pursuant to the Employers’ group life
insurance policy, such insurance to be in effect at all times during the
Employment Period.
 
(d)           Equity Awards.
 
(i)           Annual Long-Term Incentive Awards.  During the Employment Period,
Employee shall be entitled to receive annual equity and/or long-term incentive
awards at the time such awards are generally made by the Employers to senior
executives of the Employers, on a basis no less favorable than such awards are
made to other senior executives of the Employers (including with respect to the
form of award, the vesting and forfeiture conditions and the value of the award
as a percentage of total annual compensation) and consistent with past practices
for awarding equity to Employee.  All equity and/or long-term incentive awards
granted in connection with this Agreement or during the Employment Period will
provide that Employee may, at his option, satisfy the minimum required tax
withholdings and, in the case of stock options, pay the applicable exercise
price, by either (A) the actual or constructive transfer to Reis of
nonforfeitable unrestricted shares of Reis common stock that have been owned by
Employee for more than six months prior to the date of exercise or the date on
which such taxes are required to be withheld (the “Previously Acquired Shares”),
or (B) in the event that Employee does not then own a sufficient number of
Previously Acquired Shares, an automatic reduction in the number of shares
otherwise required to be delivered to Employee, as applicable, in all cases
unless and to the extent that any such transfer or reduction (1) is prohibited
by a material financing or other agreement that restricts the ability of the
Employers to permit such reduction, or (2) would reasonably be expected to
jeopardize the cash flow of either of the Employers.
 
(ii)           Acceleration.  Upon a Change of Control (as defined herein or in
the applicable stock incentive compensation plan), all Employee’s outstanding
equity awards shall vest and become non-forfeitable, with any outstanding stock
options immediately vesting and becoming exercisable (and, subject to Section
10.5 (Adjustments) of the Reis, Inc. 2008 Omnibus Incentive Plan (or any similar
provision of an applicable successor plan), with all stock options remaining
exercisable for the duration of their original term), the restriction period
(including, without limitation, any vesting requirements) on any restricted
stock and restricted stock units held by Employee shall lapse, and any other
vesting requirements or conditions with respect to the foregoing or other
equity-based awards held by Employee shall lapse and be disregarded.
 
(iii)           Other Incentive Compensation.  Employee shall be eligible to
participate in any other incentive compensation methods or programs established
by either of the Employers and offered to senior executives of Reis or LLC.
 
3.           Termination.  Employee’s employment may be terminated prior to the
expiration of the Employment Period under the following conditions, in each case
subject to the terms of Section 4.  In the event any party or parties (in the
case of the Employers) hereto elect to terminate the Employment Period, such
party or parties shall deliver written notice thereof (other than a termination
pursuant to Section 3(a)) in accordance with the terms of this Section 3, which
written notice shall set forth the provision of this Section 3 under which such
termination is effective.  A notice of termination hereunder may not be
retracted or withdrawn by the party or parties delivering the same, without the
consent of the other party or parties hereto.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(a)           Death.  The Employment Period shall terminate automatically,
without notice, effective upon the death of Employee.
 
(b)           Disability.  The Employers may terminate the Employment Period at
any time, effective upon not less than 10 days prior written notice to Employee
after Employee has been unable to perform the essential duties of his positions
because of “Disability” (as determined on the basis of medical evidence
satisfactory to the Board, in the Board’s reasonable discretion) for a period of
(i) 180 consecutive days in any 12-month period or (ii) 270 days in any 12-month
period, subject to reasonable accommodation provisions of applicable law.
 
(c)           Cause.  The Employers may terminate the Employment Period at any
time for Cause, effective upon delivery of prior written notice to
Employee.  For the purposes of this Agreement, “Cause” shall mean Employee’s (i)
breach of Section 9, (ii) material breach of any other term or provision of this
Agreement which is not cured by Employee within 20 days of written notice
thereof from either of the Employers (which notice shall specify that such
notice is being delivered for purposes of this Section 3(c)(ii)), (iii) fraud or
dishonesty in the course of Employee’s employment, (iv) for reasons other than
Disability, continued gross neglect of the duties to be performed by Employee
hereunder which results in material harm to the Employers and which is not cured
by Employee within 20 days of written notice thereof from the Employers (which
notice shall specify that such notice is being delivered for purposes of this
Section 3(c)(iv)), (v) material violation of any of the Policies that results in
material injury to one or both of the Employers or (vi) conviction or pleading
guilty or nolo contendere to any felony charge.  Notwithstanding the foregoing,
Employee shall not be deemed to have been terminated for Cause pursuant to
clauses (i) through (v) of this Section 3(c) unless and until there shall have
been delivered to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than either (A) a majority of the members of the
Board or (B) two-thirds of the independent members of the Board, at a meeting of
the Board called and held for such purpose (after reasonable notice to Employee
and an opportunity for Employee, together with counsel of Employee’s choosing,
to be heard before the Board not less than 10 days after the giving of such
notice), finding that in the good faith opinion of the Board, Employee conducted
himself as set forth above in clauses (i) through (v) of this Section 3(c) and
specifying the particulars of such conduct in detail.  Notwithstanding anything
contained in this Agreement to the contrary, Employee’s failure to perform his
duties or fulfill his obligations under this Agreement after receiving a notice
of termination shall not constitute proper Cause for purposes of this Agreement.
 
(d)           Change of Control.
 
(i)           In the event there is a termination by the Employers without Cause
or a termination by Employee for Good Reason, in either case (A) during a Change
of Control Protection Period (whether or not a Change of Control actually
occurs) or (B) upon or within the two-year period following a Change of Control
(the periods described in clauses (A) and (B) of this Section 3(d)(i), together,
the “Change of Control Period”), Employee shall be entitled to payment under
Section 4(d).
 
(ii)           For purposes of this Agreement, “Change of Control” shall mean
the occurrence of any of the following after the Effective Date, whether
directly or indirectly,
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
voluntarily or involuntarily, whether as part of a single transaction or a
series of transactions: (A) individuals who as of the Effective Date constitute
the Board cease, for any reason, to constitute at least a majority of the Board,
unless the election or nomination for election of each new director was approved
by at least two-thirds of the directors then still in office who were directors
as of the Effective Date (either by a specific vote of such directors or by the
approval of the Employers’ proxy statement in which each such individual is
named as a nominee for a director without written objection to such nomination
by such directors); provided, however, that no individual initially elected or
nominated as a director as a result of an actual or threatened election contest
with respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be approved (solely for purposes of this Section
3(d)(ii)); (B) the sale, transfer or other disposition of all or substantially
all of the assets of either of the Employers (other than to a wholly-owned
direct or indirect subsidiary of either of the Employers or a benefit plan of
either of the Employers); (C) any person or entity or group of affiliated
persons or entities (other than Employee, Jonathan Garfield or a group including
either of them) acquiring beneficial ownership (as that term is used in Rules
13d-3, 13d-5 or 16a-1 under the Securities Exchange Act of 1934, as amended,
whether or not applicable) of 30% or more of the shares of capital stock or
other equity of either of the Employers, having by the terms thereof voting
power to elect the members of the Board (in the case of Reis only), or,
convertible into shares of such capital stock or other equity of either of the
Employers (collectively, “Voting Shares”), as the case may be; (D) the
stockholders or members of either of the Employers adopting a plan of
liquidation providing for the distribution of all or substantially all of either
of the Employers’ assets or approving the dissolution of either of the
Employers; or (E) the merger, consolidation, or reorganization of either of the
Employers or any similar transaction which results in (1) the beneficial owners
of the Voting Shares of either of the Employers immediately prior to such
merger, consolidation, reorganization or transaction beneficially owning, after
giving effect to such merger, consolidation, reorganization or transaction,
interests or securities of the surviving or resulting entity representing 50% or
less of the shares of capital stock or other equity of the surviving or
resulting entity having by the terms thereof voting power to elect the members
of the board or directors (or equivalent thereof) or convertible into shares of
such capital stock or other equity of such entity or (2) any person or entity or
group of affiliated persons or entities (other than Employee, Jonathan Garfield
or a group including either of them) owning, after giving effect to such merger,
consolidation, reorganization or transaction, interests or securities of the
surviving or resulting entity, representing 30% or more of the shares of capital
stock or other equity of the surviving or resulting entity having by the terms
thereof voting power to elect the members of the board of directors (or
equivalent thereof) or convertible into shares of such capital stock or other
equity of such entity.
 
(e)           Good Reason.  Employee may terminate the Employment Period at any
time for Good Reason, effective upon not less than 10 days prior written notice
to the Employers.  For purposes of this Agreement, “Good Reason” means (i) a
material diminution in Employee’s duties or responsibilities for either of the
Employers, demotion of Employee or a change for any reason in Employee’s direct
reporting relationship to other than the Board or a committee thereof (or,
following a Change of Control, reorganization of either of the Employers, or the
shares of Reis ceasing to be publicly traded, a change for any reason in
Employee’s direct reporting relationship to other than the board of directors of
any successor or acquiring entity (including the ultimate parent of any such
successor or acquiring entity), whether such successor or
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
acquiring entity (or its ultimate parent) is a public, private or other form of
corporation, limited liability company, partnership, holding company, hedge
fund, private equity firm, investment firm or other form of entity); (ii)
Employee’s being removed from, not nominated for re-election to, or not
re-elected to the Board, other than for Cause or at his request; (iii) either of
the Employers’ (or any of their successors’ or acquiring entities’) material
breach of this Agreement which is not cured within 20 days of written notice
thereof to the Employers (which notice shall specify that such notice is being
delivered for purposes of this Section 3(e)(iii)); (iv) Employee’s being
required to report to an office to work on a regular basis at a location outside
of a 30-mile radius from the Principal Location; (v) a reduction of Employee’s
Gross Annual Base Salary or Target Bonus; (vi) any failure by the Employers to
obtain the assumption in writing of any obligation of the Employers to perform
any agreement between Employee and either of the Employers (A) by any successor
to all or substantially all of the assets of either of the Employers or (B) by
any successor or acquiring entity upon a Change of Control of either of the
Employers, in either case whether by operation of law or contractually, as of
the date of such transaction; or (vii) Employee is not for any reason the most
senior executive officer responsible for all business units, functions and
departments of either of the Employers (including, without limitation, sales,
marketing, accounting/finance, legal, information technology, human resources,
research & development, operations, and all divisions and product lines) (any
such business unit, function or department, a “Department”) (or, following a
Change of Control, reorganization of either of the Employers, or the shares of
Reis ceasing to be publicly traded, Employee is not for any reason the most
senior executive officer of any successor or acquiring entity (including the
ultimate parent of any such successor or acquiring entity) responsible for all
Departments of such successor or acquiring entity (or its ultimate parent),
whether such successor or acquiring entity (or its ultimate parent) is a public,
private or other form of corporation, limited liability company, partnership,
holding company, hedge fund, private equity firm, investment firm or other form
of entity).  For purposes of any determination regarding the existence of Good
Reason, any claim by Employee that Good Reason exists shall be presumed to be
correct unless a court of competent jurisdiction issues a final judgment, order
or decree determining that the Employers have established by clear and
convincing evidence that Good Reason does not exist.
 
(f)           Termination of the Employment Period Other Than for Death,
Disability, Cause, Change of Control or Good Reason.  The Employers may
terminate Employee’s employment (and thereby terminate the Employment Period) at
any time, for any or no reason, effective upon not less than 30 days prior
written notice.  Employee may terminate his employment, or resign, from the
Employers (and thereby terminate the Employment Period) at any time, for any or
no reason, effective upon not less than 30 days prior written notice.
 
4.           Obligations of the Employers Upon Termination of the Employment
Period.
 
(a)           Termination Pursuant to Section 3(a) (Death).  In the event that
the Employment Period terminates pursuant to Section 3(a), no further
compensation shall be paid to Employee following the effective date of
termination, provided that:
 
(i)           within 35 days of the effective date of termination, the Employers
shall pay to Employee’s estate or other beneficiary(ies), as applicable, a lump
sum cash payment equal to the sum of (A) Employee’s Gross Annual Base Salary
through the effective date of termination to the extent not theretofore paid,
(B) any accrued vacation pay to the extent not
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
theretofore paid, (C) subject to Section 6, all business expenses which were
incurred by Employee prior to or as of the effective date of termination but not
yet reimbursed by the Employers and (D) the Annual Bonus payable for each year
preceding the year during which termination occurs, to the extent not
theretofore paid (the aggregate amounts set forth in clauses (A), (B), (C) and
(D) above, collectively the “Accrued Obligations”);
 
(ii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee’s estate or other beneficiary(ies), as
applicable, a lump sum cash payment of a pro rata portion of the Target Bonus
(as in effect on the effective date of termination) that Employee would have
been eligible to receive pursuant to Section 2(b) for the fiscal year in which
the effective date of termination occurs, based upon the percentage of the
fiscal year that shall have elapsed through the effective date of termination
(the “Pro Rata Bonus”);
 
(iii)           for 18 months following the effective date of termination, the
Employers will reimburse Employee’s spouse and eligible dependents on a monthly
basis (within 35 days following the date the cost is incurred) for the cost (on
a grossed-up basis) of maintaining health benefits for Employee’s spouse and
eligible dependents under a group health plan of the Employers, provided that
(A) Employee’s spouse and/or legal guardian for Employee’s eligible dependents
timely elects the continuation of group health plan benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and (B)
Employee’s spouse and/or legal guardian for Employee’s eligible dependents makes
a monthly payment to the Employers in an amount equal to the monthly premium
payments (both the employee and employer portion) required to maintain such
coverage.  Employee and the Employers acknowledge that this coverage will count
towards the Employers’ and such group health plan’s obligation to provide
Employee’s spouse and eligible dependents with the right to continuation
coverage pursuant to COBRA and that Employee’s spouse and/or eligible dependents
will be able to continue such coverage at their own expense for the balance of
the period provided under COBRA (for the avoidance of doubt, the foregoing will
not cover any short-term or long-term disability insurance benefits); and
 
(iv)           as of the effective date of termination, all of Employee’s
outstanding equity awards shall vest and become non-forfeitable, with any
outstanding stock options immediately vesting and becoming exercisable (and with
all stock options remaining exercisable for three years following Employee’s
termination date (but no later than the original term)), the restriction period
(including, without limitation, any vesting requirements) on any restricted
stock and restricted stock units held by Employee shall lapse, and any other
vesting requirements or conditions with respect to the foregoing or other
equity-based awards held by Employee shall lapse and be disregarded, and such
awards shall be settled in accordance with the terms of the plan and/or the
applicable award agreement (all acceleration pursuant to this paragraph,
together, the “Equity Acceleration”).
 
(b)           Termination Pursuant to Section 3(b) (Disability).  In the event
that the Employment Period is terminated pursuant to Section 3(b), no further
compensation shall be paid to Employee following the effective date of
termination, provided that:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(i)           within 35 days of the effective date of termination, the Employers
shall pay to Employee or his legal representative, as applicable, a lump sum
cash payment equal to the Accrued Obligations;
 
(ii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee or his legal representative, as applicable, a
lump sum cash payment equal to the Pro Rata Bonus;
 
(iii)           for 18 months following the effective date of termination, the
Employers will reimburse Employee on a monthly basis (within 35 days following
the day the cost is incurred) for the cost (on a grossed-up basis) of
maintaining health benefits for Employee (and Employee’s spouse and eligible
dependents) under a group health plan of the Employers, provided that (A)
Employee timely elects the continuation of group health plan benefits under
COBRA and (B) Employee makes a monthly payment to the Employers in an amount
equal to the monthly premium payments (both the employee and employer portion)
required to maintain such coverage.  Employee and the Employers acknowledge that
this coverage will count towards the Employers’ and such group health plan’s
obligation to provide Employee with the right to continuation coverage pursuant
to COBRA and that Employee will be able to continue such coverage at Employee’s
own expense for the balance of the period provided under COBRA (for the
avoidance of doubt, the foregoing will not cover any short-term or long-term
disability insurance benefits) (with the exception of the duration, all such
reimbursement payments, gross-ups and related conditions described in this
paragraph, the “COBRA Reimbursement”); and
 
(iv)           as of the effective date of termination, Employee shall be
entitled to the Equity Acceleration.
 
(c)           Termination Pursuant to Section 3(c) (Cause).  In the event that
the Employment Period is terminated pursuant to Section 3(c), no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.
 
(d)           Termination Pursuant to Section 3(d) (Change of Control).  In the
event that the Employment Period is terminated during the Change of Control
Period (A) by the Employers for any reason (other than Employee’s death or
Disability, or with Cause) or (B) by Employee for Good Reason, no further
compensation shall be paid to Employee following the effective date of
termination, provided that:
 
(i)           within 35 days of the effective date of termination, the Employers
shall pay to Employee a lump sum cash payment equal to the Accrued Obligations;
 
(ii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee a lump sum cash payment equal to the Pro Rata
Bonus;
 
(iii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee a lump sum cash payment equal to 2.5 multiplied
by the sum of (A) the Gross Annual Base Salary (as in effect on the effective
date of termination or, if higher, as in effect immediately prior to any such
Change of Control) plus (B) the Target Bonus (as in effect on the
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
effective date of termination or, if higher, as in effect immediately prior to
any such Change of Control) that Employee would have been eligible to receive
pursuant to Section 2(b) for the fiscal year in which the effective date of
termination occurs;
 
(iv)           for 18 months following the effective date of termination, the
Employers will provide Employee with the COBRA Reimbursement on a monthly basis
(within 35 days following the day the cost is incurred) (and, in addition, to
the extent Employee remains eligible (provided that Employee may at any time
supplement any cost necessary to allow for continued eligibility as provided
under the terms of the applicable policy), Employee may continue participation
in the Employers’ long-term disability plan on the same basis as provided prior
to the termination of Employee’s employment, at his own cost and expense,
through the end of the Employment Period, without regard to any earlier
termination of employment); and
 
(v)           as of the effective date of termination, Employee shall be
entitled to the Equity Acceleration.
 
(e)           Termination by Employee Without Good Reason.  In the event that
the Employment Period is terminated by Employee without Good Reason, no further
compensation shall be paid to Employee following the effective date of
termination, provided that, within 35 days of the effective date of termination,
the Employers shall pay to Employee a lump sum cash payment equal to the Accrued
Obligations.
 
(f)           Termination by the Employers Without Cause or by Employee for Good
Reason.  In the event that the Employment Period is terminated (other than
during the Change of Control Period) either (A) by the Employers for any reason
(other than Employee’s death or Disability, or with Cause) or (B) by Employee
for Good Reason, no further compensation shall be paid to Employee following the
effective date of termination, provided that:
 
(i)           within 35 days of the effective date of termination, the Employers
shall pay to Employee a lump sum cash payment equal to the Accrued Obligations;
 
(ii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee a lump sum cash payment equal to the Pro Rata
Bonus;
 
(iii)           within 35 days of the effective date of termination, the
Employers shall pay to Employee a lump sum cash payment equal to 1.5 multiplied
by the sum of (A) the Gross Annual Base Salary (as in effect on the effective
date of termination) plus (B) the Target Bonus (as in effect on the effective
date of termination) that Employee would have been eligible to receive pursuant
to Section 2(b) for the fiscal year in which the effective date of termination
occurs;
 
(iv)           for 18 months following the effective date of termination, the
Employers will provide Employee with the COBRA Reimbursement on a monthly basis
(within 35 days following the day the cost is incurred) (and, in addition, to
the extent Employee remains eligible (provided that Employee may at any time
supplement any cost necessary to allow for continued eligibility as provided
under the terms of the applicable policy), Employee may continue participation
in the Employers’ long-term disability plan on the same basis as provided prior
to
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
the termination of Employee’s employment, at his own cost and expense, through
the end of the Employment Period, without regard to any earlier termination of
employment); and
 
(v)           as of the effective date of termination, Employee shall be
entitled to the Equity Acceleration.
 
(g)           Mutual Release of Claims.  Payments under Section 4(f) (except the
Accrued Obligations and any equity or long-term incentive awards which were
previously accelerated pursuant to Section 2(d)(ii) or otherwise) shall be owed
and made to Employee as described in Section 4(f); provided that (i) the
Employers have delivered to Employee a fully-executed copy of the Mutual Release
of Claims in the form attached hereto as Exhibit A (subject to adjustment as
necessary to comply with changes in applicable law) (the “Mutual Release”)
within three days following the effective date of termination of Employee’s
employment, and (ii) Employee has executed and not revoked the Mutual Release
within 35 days following the effective date of termination of Employee’s
employment (and the Rescission Period set forth therein shall have expired prior
to such 35th day).  Failure by the Employers to provide Employee with a Mutual
Release (executed by both of the Employers) within three days following the
effective date of termination of Employee’s employment shall release Employee
from his obligation to execute the Mutual Release, and Employee shall be
entitled to the payments under Section 4(f) as described therein.  Employee’s
(or his estate’s or representative’s) failure or refusal to sign, or revocation
of, the Mutual Release, following the delivery by the Employers of the Mutual
Release contemplated by this Section 4(g), shall relieve the Employers of
liability to provide Employee any and all payments under Section 4(f) (except
the Accrued Obligations and any equity or long-term incentive awards which were
previously accelerated pursuant to Section 2(d)(ii) or otherwise).
 
5.           Potential Reductions.
 
(a)           Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by Employee
(including, without limitation, any payment or benefit received in connection
with a Change of Control or the termination of Employee’s employment, whether
pursuant to the terms of this Agreement or any other plan, program, arrangement
or agreement) (all such payments and benefits, together the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Employers will reduce Employee’s payments and/or benefits under
this Agreement, to the extent necessary so that no portion of the Total Payments
is subject to the Excise Tax (but in no event to less than zero), in the
following order:  (i) any cash severance amounts derived based upon the Gross
Annual Base Salary plus Target Bonus; (ii) any cash severance amounts derived
based upon the Pro Rata Bonus; (iii) any COBRA Reimbursement or other
reimbursement of health benefits; and (iv) any Equity Acceleration or other
acceleration of outstanding equity awards (the payments and benefits set forth
in clauses (i) through (iv) of this Section 5(a), together, the “Potential
Payments”); provided, however, that the Potential Payments shall only be reduced
if (y) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (z) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Employee would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments.
 
(b)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which Employee shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to Employee and selected by the accounting
firm which was, immediately prior to the Change of Control, the Employers’
independent auditor (the “Auditor”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Tax Counsel, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
(c)           At the time that payments are made under this Agreement, the
Employers shall provide Employee with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations, including, without limitation, any opinions or other advice the
Employers received from Tax Counsel, the Auditor, or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).  If Employee objects to the Employers’ calculations,
the Employers shall pay to Employee such portion of the Potential Payments (up
to 100% thereof) as Employee determines is necessary to result in the proper
application of this Section 5.  All determinations required by this Section 5
(or requested by either Employee or the Employers in connection with this
Section 5) shall be at the expense of the Employers.  The fact that Employee’s
right to payments or benefits may be reduced by reason of the limitations
contained in this Section ‎‎5 shall not of itself limit or otherwise affect any
other rights of Employee under this Agreement.
 
6.           Reimbursement of Expenses.  The applicable Employer shall reimburse
Employee for any and all reasonable expenses incurred by him in the performance
of his duties hereunder, subject to the presentment of appropriate vouchers in
accordance with the applicable Employer’s normal policies for expense
verification and subject to Section 22.
 
7.           No Mitigation; No Offset.  All amounts paid or due to Employee
under Section 4 shall be paid without regard to whether Employee has taken or
takes actions to mitigate damages.  Employee shall be under no obligation to
seek other employment.  Accordingly, there shall be no offset against amounts
due to Employee under this Agreement, or otherwise, on account of any
remuneration attributable to any subsequent employment that he may obtain or on
account of any
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
claim that either of the Employers may have against him.  The Employers’
obligation to make the payments provided for in this Agreement and otherwise to
perform their obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employers may have against Employee or others.
 
8.           Ownership of Materials.  All records, materials, lists, files,
manuals, tapes and all other written or recorded data and information in
whatever form that may be used by, or made available to Employee in connection
with his employment hereunder (“Materials”) are and shall remain the sole
property of the Employers.  As soon as practicable following the voluntary or
involuntary termination of Employee’s employment hereunder, Employee shall
return or cause to be returned to the Employers Materials in Employee’s
possession and/or under his control.
 
9.           Covenant Not to Compete; Covenant Not to Solicit;
Confidentiality.  Employee expressly recognizes and acknowledges that:
 
(a)           The Employers have developed and established a valuable and
extensive clientele for their real estate information reporting services.
 
(b)           The Employers’ business connections and clients have been
established and maintained at great expense and are of great value to the
Employers.
 
(c)           Employee has and will become familiar with and possessed of the
manner, method, secrets, and confidential and proprietary information pertaining
to the Employers’ business methods and the business requirements and needs of
their clients (collectively, “Confidential Information”).
 
(d)           By virtue of this Agreement and predecessor agreements, Employee
has and will become personally acquainted with the clients, business methods,
and trade secrets of the Employers.
 
(e)           In recognition and in consideration of the foregoing, Employee
expressly covenants and agrees as follows:
 
(i)           During the Employment Period and continuing until the
Non-Competition Termination Date (as defined below), Employee shall not in any
way, directly or indirectly, for himself or on behalf of or in conjunction with
any other person or entity, solicit for the benefit of a Competitive Business
(as defined below), divert, take away, or attempt to take away, any of the
Employers’ clients or the business or patronage of any such clients.  For
purposes of applying this provision after the termination or expiration of the
Employment Period, “clients” shall mean any person or entity to whom the
Employers provided their services within six months prior to such effective date
of termination or expiration.
 
(ii)           During the Employment Period and continuing until the
Non-Competition Termination Date, Employee shall not in any way, directly or
indirectly, for himself or on behalf of or in connection with any other person
or entity, solicit, entice, hire, employ, or endeavor to employ, any of the
Employers’ employees.  For purposes of applying this provision after the
termination or expiration of the Employment Period, “employees” shall mean any
person
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
employed by the Employers within six months prior to such effective date of
termination or expiration.
 
(iii)           During the Employment Period and continuing until the
Non-Competition Termination Date, Employee shall not, directly or indirectly,
for himself or on behalf of or in connection with any other person or entity:
(A) enter into the employ of or render any services to any person, firm,
corporation or other entity engaged in any Competitive Business; (B) engage in
any Competitive Business for his own account; or (C) become associated with or
own an interest in any Competitive Business as an individual, partner,
shareholder, member, creditor, director, officer, principal, agent, employee,
trustee, consultant, advisor or in any other relationship or capacity; provided
that so long as Employee is not otherwise in breach hereof, following his
termination of employment, Employee’s entering into the employ of or rendering
any services to an entity that engages in a Competitive Business that generates
less than 20% of such entity’s aggregate annual gross revenues from such
Competitive Business (calculated as an average of the three most recently
completed fiscal years of such entity immediately prior to Employee’s
commencement of employment by or rendering services to such entity) shall not,
in and of itself, be deemed a breach hereof so long as Employee is not rendering
any services with respect to and has no direct or indirect involvement with such
Competitive Business.  For purposes of this Agreement, “Competitive Business”
means (1) the business of developing data, analysis or forecasts pertaining to
the construction, absorption, occupancy, rents, sales prices, automated
valuation, or automated credit risk analysis for United States commercial
office, industrial, retail, multi-family, hotel or other properties or real
estate markets and (2) each other business in which the Employers are engaged
during the Employment Period.  For informational purposes only and not for the
purpose of construing or restricting the scope of the term “Competitive
Business,” the parties hereto hereby agree that the following companies and/or
their respective affiliates are currently engaged in a Competitive
Business:  CoStar Group Inc. (including Property & Portfolio Research, Inc. and
LoopNet, Inc.), Moody’s KMV, Real Capital Analytics Inc. and CBRE Econometric
Advisors.  Mere passive ownership of stock representing 2% or less of the
capital stock of a publicly traded entity shall not be deemed to constitute
participation in a Competitive Business.  Nothing in this Section 9(e)(iii)
shall be deemed to prohibit Employee from engaging in research related to any of
the foregoing subjects for persons or entities developing data related to such
subjects in a manner incidental to their businesses (by way of example, nothing
herein would prevent Employee from engaging in any research for an investment
banking firm that develops real estate data as a portion of its overall
business).
 
(iv)           During the Employment Period and thereafter, Employee shall not
divulge to others or use for his own benefit, or assist others in using such
information for their benefit, any Confidential Information obtained prior to or
after the date hereof from the Employers by virtue of the relationship created
hereunder or otherwise, unless such Confidential Information is or becomes
generally available to the public (other than by reason of Employee’s breach of
this Section 9(e)(iv)) and except in connection with (A) the performance of
Employee’s duties hereunder, (B) enforcement of Employee’s rights under this
Agreement and (C) as required by law.  Notwithstanding anything in the
foregoing, the parties hereto hereby acknowledge and agree that, subject to the
terms and conditions of this Section 9(e), Employee’s employment or retention as
a consultant in the real estate information industry does not, in and of itself,
constitute a breach of this Section 9(e)(iv).
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(f)           For purposes of this Agreement, “Non-Competition Termination Date”
shall mean (i) the date that is two years following the effective date of
termination of Employee’s employment for any reason during the Change of Control
Period and (ii) the date that is one year following the effective date of
termination of Employee’s employment other than during the Change of Control
Period.
 
(g)           Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C.
1833(b)), Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence either directly or indirectly to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a violation of law.  Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret made in a complaint, or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  If Employee files a
lawsuit or other action alleging retaliation by Employer for reporting a
suspected violation of law, Employee may disclose the trade secret to his
attorney and use the trade secret in the court proceeding or other action, if
Employee files any document containing the trade secret under seal and does not
disclose the trade secret, except pursuant to court order.  This paragraph will
govern to the extent it may conflict with any other provision of this Agreement.
 
10.           Proprietary Rights.
 
(a)           For purposes of this Agreement, “Works” shall mean intellectual
property and proprietary rights, including, without limitation, ideas, designs,
concepts, techniques, inventions, discoveries and works of authorship, whether
or not patentable or protectable by copyright or as a mask work, and whether or
not reduced to practice, including, without limitation, devices, processes,
trade secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know how related thereto, in each
case as it relates to the business of the Employers.
 
(b)           Employee hereby agrees that all Works made, conceived, developed
or reduced to practice, in whole or in part, solely by Employee or jointly with
others, either during or after the Employment Period, if such Works are (i) made
through the use of any of the Confidential Information, (ii) result from any
work performed by Employee for either of the Employers, (iii) relate to either
of the Employers’ present or prospective business and/or activities, or (iv)
relate to either of the Employers’ actual or demonstrably anticipated research
and development during such term of engagement, shall belong exclusively to the
Employers and shall be deemed part of the Confidential Information for purposes
of this Agreement whether or not fixed in a tangible medium of
expression.  Without limiting the forgoing, Employee agrees that all such Works
shall be deemed to be “works made for hire” under the U.S. Copyright Act of
1976, as amended, and that the Employers shall be deemed the author and owner
thereof; provided that in the event and to the extent that such Works are
determined not to constitute “works made for hire” as a matter of law, Employee
hereby irrevocably assigns and transfers to the Employers the entire right,
title and interest, domestic and foreign, of Employee in and to such Works.  The
Employers shall have the right to obtain and to hold in their own names,
copyrights, registrations or such other protection as may be appropriate to the
subject matter, and any extensions and renewals thereof.  
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
Subject to Section 26, Employee agrees to give the Employers, and any person
designated by the Employers, any assistance the Employers deem necessary or
appropriate to perfect the rights defined in this Section 10.
 
(c)           Employee will promptly disclose in writing (which may be by
e-mail) to the Board or its designee, every Work made, conceived, developed or
reduced to practice solely by Employee, in connection with the business of
either of the Employers either (i) during the Employment Period, or (ii)
following the Employment Period, if such Work is made through the use of
Confidential Information.
 
(d)           Subject to Section 26, Employee agrees to assist each of the
Employers, both during and following the Employment Period, in obtaining and
enforcing for each of the Employers’ own benefit patents, copyrights, mask work
rights, trade secret rights and other legal protections in any and all countries
for any and all Works made by Employee (in whole or in part), the rights to
which belong to or have been assigned to the Employers pursuant to this
Agreement.  Upon request, but subject to Section 26, Employee will execute all
applications, assignments, instruments and papers and perform all acts that
either of the Employers or their counsel may deem necessary or desirable to
obtain or enforce any and all such patents, copyrights, mask work rights, trade
secret rights and other legal protections in such Works and otherwise to protect
the interests of each of the Employers therein.  The Employers jointly and
severally agree to bear all expenses which they cause to be incurred by Employee
in assigning, obtaining, maintaining and enforcing said patents, copyrights,
trade secret rights, mask work rights and other legal protections in accordance
with this Agreement.
 
(e)           Employee understands that utilization of the Works is in the sole
discretion of the Employers, and that neither of the Employers is obligated to
develop, market or otherwise use any device or product.
 
11.           Breach of Certain Provisions.  Employee acknowledges that damages
resulting from the breach of the provisions of Section 9 or 10 may be difficult
to calculate.  In the event of a breach or threatened breach by Employee of the
provisions of Section 9 or 10, the Employers shall be entitled to apply to any
court of competent jurisdiction for an injunction against such breach, actual or
threatened.  Notwithstanding the foregoing, the Employers shall at all times
retain their right to recover from Employee or any other person or entity that
may be held liable, their damages resulting from such breach.
 
12.           Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests, or obligations hereunder shall be assigned by any of
the parties hereto without the prior written consent of all other parties hereto
(except that Employee’s rights to payments hereunder may be transferred by will
or the laws of descent or distribution without any such prior written
consent).  In the event of Employee’s death while any payment, benefit or
entitlement is due to Employee hereunder, such payment, benefit or entitlement
shall be paid or provided to Employee’s designated beneficiaries, or if there
are no such beneficiaries, to Employee’s estate.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
13.           Representations.  Employee represents and warrants to both of the
Employers that (a) the execution, delivery, and performance of this Agreement by
Employee does not, with or without the giving of notice or the passage of time,
or both, conflict with, result in a default, right to accelerate, or loss of
rights under any provision of any agreement or understanding to which Employee
is a party or by which Employee may be bound or affected and (b) this Agreement
is the legal, valid and binding obligation of Employee, enforceable against him
in accordance with its terms (except to the extent enforcement may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability affecting the rights of
creditors).  Each of the Employers represents and warrants to Employee that the
execution, delivery, and performance of this Agreement by the Employers does
not, with or without the giving of notice or the passage of time, or both,
conflict with, result in a default, right to accelerate, or loss of rights under
any provision of any agreement or understanding to which either of the
Employers, or, to the best knowledge of each of the Employers, any of the
Employers’ affiliates is a party or by which either of the Employers, or, to the
best knowledge of each of the Employers, any of the Employers’ affiliates may be
bound or affected.  Each of the Employers further represents and warrants to
Employee that (i) it has full power and authority to enter into and perform its
obligations under this Agreement, (ii) the execution and delivery of this
Agreement by such Employer has been duly authorized by all necessary corporate
or limited liability company actions, as applicable, and (iii) this Agreement is
the legal, valid and binding obligation of each of the Employers, enforceable
jointly and severally against each of the Employers in accordance with its terms
(except to the extent enforcement may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability affecting the rights of creditors).
 
14.           Survival.  The obligations of Employee and the Employers under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Employment Period (including, without
limitation, those under Sections 2(c), 4, 5, 9, 10, 11, 15, 24 and 26) will
survive any termination or expiration of this Agreement.
 
15.           Indemnification Agreement; Legal Fees
 
(a)           Concurrently herewith each Employer and Employee is executing and
delivering the Indemnification Agreement of even date herewith by and among such
parties.
 
(b)           If any contest or dispute shall arise under this Agreement
involving termination of Employee’s employment with either of the Employers or
involving the failure or refusal of either of the Employers to perform fully in
accordance with the terms hereof, the Employers shall reimburse Employee on a
current basis for all reasonable legal fees and related expenses, if any,
incurred by Employee in connection with such contest or dispute (regardless of
the result thereof), together with interest in an amount equal to the prime rate
as reported in The Wall Street Journal, such interest to accrue 30 days from the
date the Employers receive Employee’s statement for such fees and expenses
through the date of payment thereof, regardless of whether Employee’s claim is
upheld by a court of competent jurisdiction; provided, however, that Employee
shall be required to repay immediately any such amounts to the Employers to the
extent that a court of competent jurisdiction issues a final and non-appealable
order setting forth the determination that the position taken by Employee was in
bad faith.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
16.           Captions.  The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way affect, limit, or
amplify the provisions hereof.
 
17.           Notices.  All notices required or permitted to be given hereunder
shall be in writing and shall be deemed delivered when actually received or, if
mailed, whether or not actually received, five days after deposited in the
United States mail, postage prepaid, registered or certified mail, return
receipt requested, addressed to the party to whom notice is being given at the
following address or at such other address as such party may designate by notice
(except that notice of a change of address shall be effective only upon
receipt):
 
 
To the Employers:
Reis, Inc.

 
530 Fifth Avenue, 5th Floor

 
New York, NY 10036

 
Attention:  Chairman of the Compensation Committee

 
 
To the Employee:
The most recent address of Employee set forth in the personnel records of the
Employers.

 
18.           Severability.  In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.  Any such invalid, illegal or
unenforceable provision shall be replaced by other provisions which are as
similar as possible in terms to such invalid, illegal or otherwise unenforceable
provisions but are valid and enforceable (but without expanding the time period
or the scope of any restriction in Section 9).
 
19.           Entire Agreement; Amendments.  This Agreement (together with the
Mutual Release) contains the entire agreement of the parties hereto with respect
to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof (including, without
limitation, the Prior Agreement, which is superseded as of the Effective Date
(for avoidance of doubt, without limiting or otherwise affecting the validity of
any transactions previously consummated pursuant thereto, including without
limitation the grant of the Initial Options (as defined in the Prior Agreement)
or any other incentive awards to Employee)).  This Agreement may be amended only
by an instrument in writing duly executed by an officer of the Employers and by
Employee.  In the event of a conflict between any provision of this Agreement
and any other provision of any plan, program, policy, arrangement or other
agreement of the Employers, the provisions of this Agreement, to the extent more
favorable to Employee, shall apply.
 
20.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement, with the same effect as if
the signatures upon such counterparts were upon the same instrument.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
21.           Governing Law.  This Agreement shall be governed by and construed
and enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to Employee in his capacity as an officer, director, manager or employee of
either of the Employers shall be governed by Maryland law).  The parties hereto
agree that the state and federal courts located in the County and State of New
York shall have exclusive jurisdiction in any action, suit or proceeding based
on or arising out of this Agreement and the parties hereto hereby: (a) submit to
the personal jurisdiction of such courts; (b) consent to service of process in
connection with any action, suit or proceeding; (c) agree that venue is proper
and convenient in such forum; and (d) waive any other requirement (whether
imposed by statute, rule of court or otherwise) with respect to personal
jurisdiction, subject matter jurisdiction, venue, or service of process.
 
22.           Compliance With Section 409A.
 
(a)           The parties hereto intend that any amounts payable under this
Agreement, and the Employers’ and Employee’s exercise of authority or discretion
hereunder comply with the provisions of Section 409A so as not to subject
Employee to the payment of the additional tax, interest and any tax penalty
which may be imposed under Section 409A.  The Employers shall administer this
Agreement in compliance with Section 409A.  In furtherance thereof, to the
extent that any provision hereof would result in Employee being subject to
payment of the additional tax, interest and tax penalty under Section 409A, the
parties hereto agree to amend this Agreement if permitted under Section 409A in
a manner which does not impose any additional taxes, interests or penalties on
Employee in order to bring this Agreement into compliance with Section 409A,
without materially changing the economic value of the arrangements under this
Agreement to any party hereto, and thereafter the parties hereto will interpret
its provisions in a manner that complies with Section 409A.
 
(b)           Notwithstanding any provisions of this Agreement to the contrary,
if Employee is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Employers consistent with Section
409A) at the time of Employee’s separation from service and if any portion of
the payments or benefits to be received by Employee upon separation from service
would be considered deferred compensation under Section 409A and cannot be paid
or provided to Employee without his incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
(the “Delayed Payments”) and benefits that would otherwise be provided pursuant
to this Agreement (the “Delayed Benefits”), in each case, during the six-month
period immediately following Employee’s separation from service (such period,
the “Delay Period”) will instead be paid or made available on the earlier of (i)
the first day of the seventh month following the date of Employee’s separation
from service and (ii) Employee’s death (the applicable date, the “Permissible
Payment Date”).  The Employers will also reimburse Employee for the after-tax
cost incurred by Employee in independently obtaining any Delayed Benefits (the
“Additional Delayed Payments”), with any gross-up payment being paid to Employee
promptly but in no event later than the end of Employee’s taxable year
immediately following the year in which this gross-up payment is due.
 
(c)           With respect to any amount of expenses eligible for reimbursement
or the provision of any in-kind benefits under this Agreement, to the extent
such payment or benefit
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
constitutes “deferred compensation” under Section 409A or is required to be
included in Employee’s gross income for federal income tax purposes, such
expenses (including expenses associated with in-kind benefits) shall be
reimbursed by the Employers no later than December 31st of the year following
the year in which Employee incurs the related expenses.  In no event shall the
reimbursements or in-kind benefits to be provided by the Employers in one
taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor shall Employee’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit.
 
(d)           Each payment under this Agreement is intended to be a “separate
payment” and not of a series of payments for purposes of Section 409A.
 
(e)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” (within
the meaning of Section 409A), and notwithstanding anything contained herein the
contrary, the date on which such separation from service takes place shall be
the termination date.
 
(f)           Whenever a payment under this Agreement specifies a payment
period, the actual date of payment within such specified period shall be within
the sole discretion of Employer, and Employee shall have no right (directly or
indirectly) to determine the year in which such payment is made.  In the event a
payment period straddles two consecutive calendar years, the payment shall be
made in the later of such calendar years.
 
(g)           The payment of any compensation or benefit that is subject to the
requirements of Section 409A may not be accelerated except to the extent
permitted by Section 409A.
 
23.           No Waiver.  The failure of any party hereto to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this
Agreement.  Any waiver of this Agreement to be effective must be in writing
specifically referencing the provision being waived and signed by the party
against whom the waiver is being enforced.
 
24.           Grantor Trust.  If (a) any dispute arises under or in connection
with this Agreement or (b) Employee becomes eligible under Section 4(d) or 4(f),
then the Employers shall deposit any and all cash amounts payable or shares (or
cash proceeds thereof) deliverable to Employee under (i) the provision(s) of
this Agreement which are the subject of the dispute and/or (ii) Section 4(d) or
4(f) (including, in any case, any amount due if a Delayed Payment would result
in the payment being made after any such termination of employment, as well as
any estimated Delayed Payments and estimated Additional Delayed Payments), as
applicable, into an irrevocable grantor trust established pursuant to a trust
agreement approved by the Board in good faith (the “Grantor Trust”) not later
than the date that any amount in dispute was due pursuant to the terms of this
Agreement (or, in the event that Employee becomes eligible under Section 4(d) or
4(f), not later than the 10th day following Employee’s termination date).  From
and after such time(s) until the payment of all amounts from the Grantor Trust,
the Employers shall
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
deposit additional amounts into the Grantor Trust on a monthly basis equal to
the interest accrued on the cash amounts contained therein (including the
interest paid previously) at the United States five-year treasury rate.  The
amounts and property held in the Grantor Trust shall be paid/delivered to
Employee in accordance with the terms of the Grantor Trust upon the (A)
resolution of the applicable dispute and/or (B) payment/delivery date(s)
specified in Section 4(d) or 4(f), as applicable (or, in any case, if required
by Section 22, on the applicable Permissible Payment Date).
 
25.           Withholding Taxes.  The Employers may withhold from any amounts
payable under this Agreement such federal, state and local income and employment
taxes as may be required to be withheld pursuant to any applicable law or
regulation.
 
26.           Cooperation.  During the Employment Period and continuing until
the Non-Competition Termination Date, subject to his other business and personal
commitments, Employee will, upon reasonable request and at the Employers’ sole
expense, cooperate with the Employers, and furnish any and all complete and
truthful information, testimony or affidavits in any action or proceeding in
connection with any matter that arose during the Employment Period and that
Employee has knowledge of or involvement with, to the extent that such matter
directly relates to (a) Employee’s performance of his duties solely as an
employee of the Employers and (b) the business or operations of the Employers or
any of their parents or subsidiary corporations or affiliates; provided that
such cooperation is not adverse to Employee’s legal or personal interests (but,
subject to all other provisions of this Section 26, mere inconvenience alone
shall not constitute adversity to Employee’s interests) (the
“Cooperation”).  Following the Employment Period, the parties hereto will make
their best efforts to have the Cooperation performed at reasonable times and
places and in a manner as not to unreasonably interfere with any other
employment or services in which Employee may then be engaged.  Nothing in this
Agreement shall be construed or interpreted as requiring Employee to provide any
testimony, sworn statement, declaration or affidavit that is not complete and
truthful.  If the Employers require Employee to travel outside the metropolitan
area in the United States where Employee then resides to provide any testimony
or otherwise provide any Cooperation, then the Employers will reimburse Employee
for all travel and lodging expenses incurred by Employee to do so.  To the
extent that Employee undertakes to provide any Cooperation, Employee shall be
entitled to legal representation of Employee’s choosing and the Employers shall
reimburse Employee on a current basis for all reasonable legal fees and related
expenses, if any, incurred by Employee in connection with the Cooperation.  In
addition, to the extent that Employee undertakes to provide any Cooperation
following the Employment Period, the Employers shall compensate Employee on a
current basis for all of Employee’s time (in excess of ten hours in any calendar
year) spent providing Cooperation, at a rate of not less than Employee’s Hourly
Rate.  For purposes of this Agreement, Employee’s “Hourly Rate” is equal to (i)
the sum of Employee’s highest Gross Annual Base Salary during the Employment
Period plus Employee’s highest Target Bonus during the Employment Period, (ii)
divided by 2,000.  Following the Employment Period, in no event shall Employee
be required to provide Cooperation on more than 30 days in any one calendar
year.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 


[signature page to follow]
 

 
- 22 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date(s) written below, but effective as of the Effective Date.
 
 

  REIS, INC.              By: /s/ Jonathan Garfield       Name: Jonathan
Garfield       Title: Executive Vice President       Date: June 17, 2016  

 
 

  REIS SERVICES, LLC              By: /s/ Jonathan Garfield       Name: Jonathan
Garfield       Title: Executive Vice President       Date: June 17, 2016  

 
 

  /s/ Lloyd Lynford     Lloyd Lynford     Date: June 17, 2016  

 



 
- 23 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
MUTUAL RELEASE OF CLAIMS
 
This Mutual Release of Claims (this “Agreement”) is made and entered into among
Lloyd Lynford (the “Employee”), Reis, Inc., a Maryland corporation (“Reis”) and
Reis Services, LLC, a Maryland limited liability company and wholly-owned
subsidiary of Reis (“Reis Services”, and collectively with Reis, the
“Company”).  Reis and Reis Services are executing this Agreement on behalf of
their respective divisions, subsidiaries and affiliates and each of their
predecessors, successors and assigns.
 
WHEREAS, the Employee’s employment pursuant to the Employment Agreement between
the Employee and the Company, effective as of July 1, 2016 (the “Employment
Agreement”), terminated effective June 30, 2019 (the “Termination Date”); and
 
WHEREAS, in connection with such termination of employment and pursuant to the
Employment Agreement, the Employee and the Company have agreed to execute this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Employee and the Company (collectively, the “Parties” and each, a
“Party”) agree as follows:
 
1.           Termination of Employment:  The Employee’s employment with the
Company, and any subsidiaries of the Company, terminated on the Termination
Date.  Notwithstanding anything herein to the contrary, the Company warrants
that the Employee’s (a) prior service as an employee and/or officer of the
Company and any subsidiaries or affiliates of the Company and (b) prior and
future service as a manager and/or director of the Company and any subsidiaries
or affiliates of the Company, will be covered by the Company’s indemnities and
insurance, as set forth in the Employment Agreement.
 
2.           Releases:
 
(a)           Employee Claims:
 
(i)           In consideration for the Company’s commitment to provide the
severance benefits contemplated by Section 4(f) of the Employment Agreement, the
Employee releases and discharges the Company, any parent, divisions,
subsidiaries and affiliates and their current and former owners, managers,
officers, directors, shareholders, agents and employees (whether acting as
representatives of the Company or in their individual capacities), and each of
their predecessors, successors, and assigns (the “Company Released Parties”),
from any and all claims and causes of action (except for the commitments set
forth in this Agreement and the obligations under the Employment Agreement which
by their nature may require either partial or total performance after the
expiration of the Employment Agreement (including, without limitation, those
under Sections 2(c), 4, 5, 15 and 24 of the Employment Agreement)) arising out
of or related to the Employee’s employment or separation from employment,
including, but not limited to, the General Claims (as defined below), that the
Employee, his heirs, executors, administrators, successors, and assigns now
have, ever had or may hereafter have, whether known or unknown, suspected or
unsuspected, up to and including the date of this Agreement;
 
Exhibit A
 
1

--------------------------------------------------------------------------------

 
 
 provided that such claims or causes of action shall be released and discharged
by the Employee only to the extent that they arose solely in the Employee’s
capacity as an employee of the Company or any subsidiaries or affiliates of the
Company (and, for the avoidance of doubt, in no event shall any claim or cause
of action be released or discharged by the Employee that arose in connection
with the Employee’s role as a director, manager and/or shareholder of the
Company or any subsidiaries or affiliates of the Company) (collectively,
“Employee Claims”).
 
(ii)           For purposes of this Agreement, “General Claims” means any claims
for back wages, bonuses, severance pay, vacation pay, holiday pay, or any other
pay or benefits including, but not limited to, benefits under the Employee
Retirement Income Security Act of 1974 (except for vested benefits, which are
not affected by this Agreement), sexual or other harassment, or discrimination
or retaliation based on race, color, national origin, ancestry, religion,
marital status, sex, sexual orientation, citizenship status, pregnancy, medical
condition or disability (as defined by the Americans with Disabilities Act, or
any other state or local law), age, or any other unlawful discrimination or
retaliation (under the Americans with Disabilities Act, Age Discrimination in
Employment Act, 29 USC § 621 et. seq., as amended by the Older Workers Benefit
Protection Act of 1990 (the “ADEA”), Title VII of the Civil Rights Act of 1964,
as amended, the New York State Human Rights Law, the New York Labor Law, § 1 et.
seq., Article 1, Section 11 of the New York State Constitution, the New York
City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq., and the New York
Civil Rights Law, Civ. R. L. § 40-c, subd. 2 or any other federal, state or
local laws), tort, breach of implied or express contract, breach of promises,
misrepresentation, negligence, fraud, estoppel, defamation, infliction of
emotional distress, violation of public policy or wrongful or constructive
discharge, and for attorneys’ fees, costs, disbursements or the like.
 
(iii)           The release of Employee Claims made by the Employee in this
Agreement does not apply to Employee Claims that arise after the date this
Agreement is executed, nor is it intended to waive or release an Employee Claim
under the Older Workers Benefit Protection Act that challenges the validity of
the release of any ADEA Employee Claim.  To the extent they are actually known
to him as of the date of this Agreement, the Employee certifies that, as of the
date of this Agreement, he has reported all accidents, injuries or illnesses
relating to or arising from his employment with the Company.
 
(b)           Company Claims:  In consideration for the Employee’s commitment to
the various arrangements described herein, the Company, for itself and on behalf
of each Company Released Party, releases and discharges the Employee and his
heirs, executors, administrators, successors and assigns from any and all claims
and causes of action (except for the commitments set forth in this Agreement and
the obligations under the Employment Agreement which by their nature may require
either partial or total performance after the expiration of the Employment
Agreement (including, without limitation, those under Sections 9, 10, 11 and 26
of the Employment Agreement)) arising out of or related to the Employee’s
service or separation from service (including, but not limited to, the
Employee’s service as an employee, officer, director and/or manager of the
Company or any subsidiaries or affiliates of the Company) or the Employee’s role
as a shareholder of the Company or any subsidiaries or affiliates of the
Company, including, but not limited to, any claims relating to the General
Claims, that any Company Released Party now has, ever had or may hereafter have,
whether known or unknown, suspected or unsuspected, up to and including the date
of this Agreement (collectively,
 
Exhibit A
 
2

--------------------------------------------------------------------------------

 
 
“Company Claims”).  The release of Company Claims made by Company Released
Parties does not apply to Company Claims that arise after the date this
Agreement is executed.
 
3.           No Filings:
 
(a)           The Employee further agrees, represents, warrants, promises and
covenants that neither he, nor any person, organization, or other entity acting
on his behalf, has filed or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other) against any Company Released Party
with any federal, state or local court or any administrative, regulatory or
arbitration agency or body, involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are subject of this
Agreement (other than an action (i) to enforce the terms hereof or the
applicable terms of the Employment Agreement or (ii) the subject matter of which
does not constitute an Employee Claim).  The Employee further agrees that he
will not personally recover monies for filing any charge or complaint against
any of the Company Released Parties with any federal, state or local agency
regarding his employment with or separation from the Company in the future
(other than an action (A) to enforce the terms hereof or the applicable terms of
the Employment Agreement or (B) the subject matter of which does not constitute
an Employee Claim).
 
(b)           The Company, on its behalf and on behalf of all Company Released
Parties, further agrees, represents, warrants, promises and covenants that no
Company Released Party, nor any person, organization, or other entity acting on
his, her or its behalf, has filed or will file, charge, claim, sue, or cause or
permit to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other) against the Employee with
any federal, state or local court or any administrative, regulatory or
arbitration agency or body, involving any matter occurring in the past up to the
date of this Agreement, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are subject of this
Agreement (other than an action (i) to enforce the terms hereof or the
applicable terms of the Employment Agreement or (ii) the subject matter of which
does not constitute a Company Claim).
 
4.           No Admission of Liability:  Neither this Agreement, nor anything
contained herein, shall be construed as an admission or concession by the
Company or the Employee that it or he has in any respect violated or abridged
any federal, state or local law or any right or obligation that it or he may owe
or may have owed to the other Party or engaged in any wrongdoing or illegal or
actionable acts or omissions.  No final findings or final judgments have been
made and neither Party purports, or will claim, to be a prevailing party, to any
degree or extent, nor will this Agreement or its terms be admissible in any
proceeding other than a proceeding for enforcement or breach of the terms
contained herein.
 
5.           Statements:
 
(a)           The Company and the Employee agree that in consideration of the
other commitments in this Agreement, and except as shall be required by law, (i)
except to the extent necessary to enforce this Agreement or the applicable
portions of the Employment Agreement, each Party shall keep confidential and not
disclose orally or in writing directly or indirectly to
 
Exhibit A
 
3

--------------------------------------------------------------------------------

 
 
any person (except such Party’s family members, attorneys, accountants and other
agents or advisors), any and all information concerning any facts, claims or
assertions relating or referring to any experiences of the Employee or treatment
the Employee received by or on behalf of the Company through the date of this
Agreement (in each case, solely in respect of the Employee’s capacity as an
employee of the Company or any subsidiaries or affiliates of the Company), which
experiences or treatment could have provided a factual or legal basis for (A) a
Company Claim or (B) an Employee Claim, as respectively applicable, in any
action or proceeding before any court or administrative or arbitral body, and
(ii) the Company and the Employee shall not make, either directly or by or
through another person, any oral or written negative, disparaging or adverse
statements or representations of or concerning the other Party, or make or
solicit any comments, statements, or the like to the media or to others that are
derogatory or detrimental to the good name or business reputation of the other
Party; provided that this Section 5(a) shall not restrict in any manner or to
any degree, the Employee in his capacity or in connection in any respect with
his role as a director, manager and/or shareholder of the Company or any
subsidiary or affiliate of the Company.
 
(b)           Consistent with applicable law, the Company shall afford the
Employee the right and a reasonable amount of time to review and comment on any
public filings and statements that will include a reference to the Employee, and
the Company shall, consistent with applicable legal requirements, make any
revisions to such references reasonably requested by the Employee.
 
6.           Property and Computer Access:  The Employee represents and warrants
that, except as specified below, he has returned, or will return on or prior to
the Termination Date, to the Company all property in his possession, including,
but not limited to, keys, building and Company identification and access cards
and credit cards, files, records, publications, address lists, computers, files,
software and other business equipment or information belonging to or relating to
the Company or the Company’s business.  All fixtures, property and equipment
located in the Employee’s current office are and shall remain the sole property
of the Employee.
 
7.           Entire Agreement and Severability:  The parties hereto agree that
this Agreement may not be modified, altered or changed except by a written
agreement signed by the Parties and evidencing an intent to modify this
Agreement.  Except for the Parties’ continuing obligations under the applicable
portions of the Employment Agreement, the Parties acknowledge that this
Agreement constitutes the entire agreement between them regarding the subjects
addressed herein, superseding all prior written and oral agreements.  If any
provision of this Agreement is held to be invalid, the remaining provisions
shall remain in full force and effect.
 
8.           Voluntary Execution:  The Employee acknowledges that he has
carefully read this Agreement and understands all of its terms including the
full and final release of Employee Claims set forth herein (subject to Section
15 hereof).  The Employee further acknowledges that he has voluntarily entered
into this Agreement; that he has not relied upon any representation or
statement, written or oral, not set forth in this Agreement; that the only
consideration for signing this Agreement is as set forth herein and in the
Employment Agreement; that adequate consideration has been received for
executing this Agreement and that this document gives him the opportunity and
encourages him to have this Agreement reviewed by his attorney and/or tax
advisor prior to execution.  The Employee also acknowledges that he has been
afforded up to 21
 
Exhibit A
 
4

--------------------------------------------------------------------------------

 
 
days to consider the release provision contained herein (the “Consideration
Period”) and that he has seven days after signing this Agreement to revoke it in
writing (the “Rescission Period”).  If the Employee signs this Agreement prior
to the conclusion of the Consideration Period, the balance of the Consideration
Period will be considered waived.  Such revocation must be actually received by
the Company within the time period specified in order to be
effective.  Accordingly, this Agreement will not be effective or enforceable and
no payments required under this Agreement shall be made until the expiration of
the Rescission Period, unless otherwise previously scheduled in the normal
course of business. This Agreement becomes effective on the 8th day after it is
signed by the Employee and is not rescinded (the “Effective Date”), unless the
last day of the Rescission Period falls on a Saturday, Sunday or federal
holiday.  If the last day of the Consideration Period and/or Rescission Period
falls on a Saturday, Sunday or federal holiday, the last day of the applicable
period shall be the next business day following the weekend or holiday, and the
Effective Date shall be the day following the last day of the Rescission Period.
 
9.           Survival:  The covenants, representations and acknowledgments made
by both Parties in this Agreement shall survive the execution of the Agreement,
and this Agreement shall inure to the benefit of each Party, and the successors
and assigns of each Party.
 
10.           Successors; Binding Agreement:
 
(a)           This Agreement shall inure to the benefit of and be enforceable by
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
(b)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of either Reis or Reis Services
to expressly assume and agree in writing to perform this Agreement and the
applicable portions of the Employment Agreement in the same manner and to the
same extent that Reis or Reis Services, as applicable, would be required to
perform them if no such succession had taken place.  Failure of the Company to
obtain such assumption and agreement prior to (but effective only upon) such
succession shall be a breach of this Agreement.  As used in this Agreement,
references to “Reis,” “Reis Services” or the “Company” shall extend to any
successor to its or their business and/or assets as aforesaid which assumes and
agrees to perform this Agreement, expressly, by operation of law, or
otherwise.  Furthermore, each of Reis, Reis Services, and any successor(s) to
its or their business and/or assets are jointly and severally liable for all
obligations under this Agreement and the applicable portions of the Employment
Agreement.
 
(c)           The Employee may assign his right to receive any payments due to
him under this Agreement or the applicable portions of the Employment Agreement
to an entity owned or controlled by the Employee and/or any member(s) of his
family.
 
11.           Notices:  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when delivered to the Party
as specified in the Employment Agreement.
 
Exhibit A
 
5

--------------------------------------------------------------------------------

 
 
12.           Governing Law:  This Agreement shall be governed by and construed
and enforced according to the laws of the State of New York, without regard to
conflicts of laws principles thereof (except that indemnification obligations
owed to the Employee in his capacity as an employee, officer, director and/or
manager of the Company shall be governed by Maryland law).  The Parties agree
that the state and federal courts located in the County and State of New York
shall have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Agreement and the Parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.
 
13.           The Employee’s Representations:  The Employee represents and
acknowledges that: (a) he has carefully read this Agreement and understands its
terms; (b) he has had at least 21 days to consider this Agreement prior to
signing it; (c) the Company has advised the Employee to consult with an attorney
of his choosing, and the Employee has done so to the extent he desired; and (d)
the consideration provided in this Agreement is sufficient to support the
releases in this Agreement and includes sufficient additional consideration for
the Employee’s release under the ADEA.
 
14.           Expenses:  This Agreement and all contests and disputes arising
under or in connection with this Agreement shall be conclusively deemed to be in
connection with, arising under, and otherwise sufficiently related to the
Employment Agreement, such that the Employee shall be entitled to reimbursement
from the Company in the manner described in Section 15(b) of the Employment
Agreement for any contest or dispute arising under or in connection with this
Agreement.
 
15.           Claims Not Released; No Restriction:  Notwithstanding anything
herein to the contrary, nothing in this Agreement purports to or shall (a)
release or discharge any Company Claim or Employee Claim that may not be
released or discharged by law, (b) release or discharge any of the Employee’s
claims or causes of action that arose in connection with the Employee’s role as
a director, manager and/or shareholder of the Company or any subsidiaries or
affiliates of the Company, (c) restrict the Employee in any manner or to any
degree in his capacity or in connection in any respect with his role as a
director, manager and/or shareholder of the Company or any subsidiary or
affiliate of the Company or (d) release or discharge any Company Claim that
arose in connection with the Employee’s role as a director, manager and/or
shareholder of the Company or any subsidiaries or affiliates of the Company, to
the extent that (i) the Employee brings a claim against the Company in respect
of the Employee’s role as a director, manager and/or shareholder of the Company
or any subsidiaries or affiliates of the Company (a “Non-Employee Claim”), and
(ii) such Company Claim is raised as a direct counterclaim, defense or offset to
such Non-Employee Claim.
 


 
[signature page to follow]
 
 
Exhibit A
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto evidence their agreement by their
signatures.
 
 
 

  REIS, INC.              By:         Name:         Title:         Date:    

 
 

  REIS SERVICES, LLC              By:         Name:         Title:              
    Date:    

 
 

        Lloyd Lynford     Date:  

 
 
Exhibit A
 
7

--------------------------------------------------------------------------------

 